Title: To James Madison from Jean Joseph Amable Humbert, 3 September 1816
From: Humbert, Jean Joseph Amable
To: Madison, James


        
          Copy.
          Sir.
          New orleans 3. Sept. 1816
        
        Permit a republican soldier to address you with frankness; I have served the Country I live in, and the general government of the United States both in my personal and political exertions: As yet I have not received a discharge from the Service, nor have My accounts been duly adjusted: to this fact the residents of Louisiana and the constituted Authorities can

testify. In three months I could in the range of the whole extent of the United States raise ten thousand men without violating the Military Code of your government whenever you may see fit to honor me with your confidence; that I may transmit orders in the name of the Government. I have the honor &c
        
          (signed) Humbert.
        
      